Citation Nr: 1102997	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  05-01 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen, 
or official service department records have been submitted to 
reconsider, the claim of entitlement to service connection for a 
right knee disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1992 to 
August 1996.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2008, the Veteran presented sworn testimony during a 
Travel Board hearing in Waco, Texas, which was chaired by the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing has been associated with the Veteran's claims file.

In December 2008, the Board remanded the Veteran's petition to 
reopen the claim of entitlement to service connection for a right 
knee disorder to the Appeals Management Center for further 
evidentiary development, including additional notice and 
attempting to obtain additional service treatment records.  The 
Board is obligated by law to ensure that the AMC complies with 
its directives; where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record shows that the AMC sent the Veteran 
additional notice in March 2009 that was compliant with the 
holding in Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Additionally, the AMC attempted to obtain records from the Fort 
Sill study and documented their efforts in an October 2010 
memorandum.  Accordingly, all remand instructions issued by the 
Board have been complied with and this matter is once again 
before the Board.

The Board's decision below concludes that the Veteran's claim 
seeking service connection for a right knee disorder must be 
reconsidered.  38 C.F.R. § 3.156(c) (2010).  Hence this issue is 
addressed in the Remand portion of the decision below and is 
remanded to the RO via the Appeals Management Center in 
Washington, DC.



FINDINGS OF FACT

1.  The RO denied the Veteran's claim of entitlement to service 
connection for a right knee condition in December 1999; the 
Veteran was properly informed of the adverse decision and his 
appellate rights; and the Veteran did not appeal this decision.

2.  In May 2002, additional relevant service treatment records 
were retrieved by the RO from the National Personnel Records 
Center.  These records existed at the time of the RO's December 
1999 denial of the Veteran's original claim seeking service 
connection for a right knee disorder, and the RO's inability to 
obtain these records at an earlier time was not due to the 
Veteran's failure to provide the RO with sufficient information.


CONCLUSIONS OF LAW

1.  The RO's December 1999 decision denying the Veteran's claim 
of entitlement to service connection for a right knee condition 
is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.104(a), 20.1100, 20.1104 (2010).

2.  The criteria to reconsider the Veteran's claim seeking 
service connection for a right knee disorder have been met.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(c) 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, the Board is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

Without deciding whether notice and development requirements have 
been satisfied in the present case, the Board is not precluded 
from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2010).  This is 
so because the Board is taking action favorable to the Veteran by 
granting the issue at hand.  As such, this decision poses no risk 
of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

II. Merits of the Claim

Where service connection for a disability has been denied in a 
final decision, a subsequent claim for service connection for 
that disability may be considered on the merits only if new and 
material evidence has been received since the time of the prior 
adjudication.  As noted above, the Board must consider the 
question of whether new and material evidence has been received 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end, and what the RO may have determined in that 
regard is irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 
Vet. App. 167, 171 (1996).

New evidence means evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2010).

According to the United States Court of Appeals for Veterans 
Claims (Court), the pertinent VA law requires that in order to 
reopen a previously and finally disallowed claim, there must be 
new and material evidence presented or secured since the time 
that the claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  When determining whether the 
claim should be reopened, the credibility of the newly submitted 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 
(1992).

In addition to new and material evidence, the regulations provide 
that at any time after VA renders a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the claim, 
VA will reconsider the claim.  38 C.F.R. § 3.156(c).  Further, an 
award made based all or in part on these records is effective on 
the date entitlement arose or the date VA received the previously 
decided claim, whichever is later, or such other date as may be 
authorized by the provisions of this part applicable to the 
previously decided claim.  38 C.F.R. § 3.156(c)(i)(3).

In this case, the Veteran was originally denied entitlement to 
service connection for a right knee condition in a December 1999 
RO decision.  He was notified of the denial and his appellate 
rights by a letter also dated in December 1999.  The Veteran did 
not appeal this rating decision.

The basis for the RO's December 1999 denial of the Veteran's 
claim of entitlement to service connection for a right knee 
condition was that the Veteran's service treatment records were 
negative for any complaints related to the right knee.  At the 
time of the December 1999 denial, statements from the Veteran and 
service treatment records were considered.  The December 1999 RO 
decision is the last final denial of this claim.

The new evidence submitted since the December 1999 denial of the 
Veteran's claim of entitlement to service connection for a right 
knee condition consists of additional statements and 
September 2008 hearing testimony from the Veteran, reserve 
service treatment records, and VA and private treatment records.

The additional reserve service treatment records include a 
May 1998 periodic reserve examination that references the Veteran 
having received in-service treatment for both knees.  These 
records existed at the time of the RO's December 1999 denial of 
the Veteran's original claim seeking service connection for a 
right knee disorder, and the RO's inability to obtain these 
records at an earlier time was not due to the Veteran's failure 
to provide the RO with sufficient information.  Accordingly, 
reconsideration of the claim for service consideration for a 
right knee disorder is warranted.  38 C.F.R. § 3.156(c).  As the 
RO did not consider the Veteran's claim herein on the merits, 
this matter will be returned to the RO for additional development 
and consideration.




ORDER

Reconsideration of the Veteran's original claim of entitlement to 
service connection for a right knee is warranted, and the appeal 
is granted to that extent only.


REMAND

After a thorough review of the Veteran's claims file, the Board 
has determined that additional evidentiary development is 
necessary prior to the reconsideration of the Veteran's claim of 
entitlement to service connection for a right knee disorder.

The Veteran alleges that he has a right knee disability as a 
result of his active military service.  He reports receiving 
treatment for his right knee in service and having experienced 
right knee pain since that time.  Therefore, he believes service 
connection is warranted.

The Veteran's service treatment records include a single 
April 1996 treatment record noting a provisional diagnosis of 
"patellar tendonitis."  Although the record does not indicate 
whether this diagnosis relates to either or both knees, the Board 
finds this is sufficient to establish an in-service event for the 
purposes of the duty to assist.

Additionally, the Veteran's post-service private treatment 
records show multiple complaints relating to both knees and 
various diagnoses, including patellofemoral syndrome and a 
questionable MCL strain.  This is sufficient evidence of a 
current disability.

The duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when there is: (1) evidence of a current disability, 
(2) evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with presumptive 
service connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.

In light of the evidence showing possible in-service complaints 
of right knee problems, post-service medical evidence of a right 
knee disorder, and the Veteran's report that his current right 
knee disorder is related to his military service, the Board finds 
that an examination and medical nexus opinion are necessary in 
order to properly resolve the claim of entitlement to service 
connection for a right knee disorder.  See 38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2010); see also McLendon, supra.

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), the Board may consider only independent medical 
evidence to support its findings.  The Court went on to say that, 
if the medical evidence of record is insufficient, the Board is 
free to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  See Colvin at 175.  For the reasons described 
above, the Veteran's reopened claim of entitlement to service 
connection for a right knee disorder must be remanded for a new 
VA examination.

Additionally, as the case is being remanded, the Board will take 
the opportunity to obtain any VA treatment records not yet 
associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of VA treatment records from the 
Central Texas VA Medical Center, covering the 
period from February 2008, to the present, 
should be obtained and added to the claims 
folder.

2.  The Veteran must be scheduled for a VA 
examination with an appropriate examiner to 
determine the nature and etiology of his 
claimed right knee disability.  The examiner 
must review pertinent documents in the 
Veteran's claims file in conjunction with the 
examination.  This must be noted in the 
examination report.

The examiner must state whether the Veteran 
has a current right knee disability and, if 
so, whether it is at least as likely as not 
that such a disability was caused or 
aggravated (permanently increased in severity 
beyond the natural progression of the 
disorder) by a disease or injury in service.

It would be helpful if the examiner would use 
the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.

3.  After completing the above actions and 
any other notification or development deemed 
necessary, the RO must reconsider the 
Veteran's claim for entitlement to service 
connection for a right knee disorder on the 
merits pursuant to 38 C.F.R. § 3.156(c).  If 
the claim remains denied, a supplemental 
statement of the case should be provided to 
the Veteran and his representative.  After 
they have had an adequate opportunity to 
respond, the case should be returned to the 
Board for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002 & Supp. 2010).



______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


